DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/15/22 is being considered by the examiner.
Response to Amendment
This office action is in response to amendment filed on 03/17/22.  Regarding the amendment, claims1-6 are present for examination.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show an electric compressor, as recited in claim 1, comprising: 
a motor housing (12) composed of an electrically conductive material and containing a motor (30) that drives a compression mechanism (20); 
an inverter (100) that supplies power to the motor (30); 
a cover (40) defining, together with the motor housing (12), a space (S) in which the inverter (100) is contained; and 
a fastener (80) fixing the cover (40) to the motor housing (12), 
the inverter (100) including 
a board (110) having a circuit pattern thereon, 
an electronic component (120) mounted on the board (110), 
a holder (130) composed of an insulating material, the holder (130) containing the electronic component (120) and supporting the board (110), 
a bus bar (140) integrated with the holder (130), and electrically connected to the circuit pattern and the motor housing (12), and 
a tubular member (150) interposed between the cover (40) and the bus bar (140), with the fastener (80) inserted in the tubular member (150), wherein
a fastening force from the fastener (80) causes the tubular member (150) to press the bus bar (140) toward the motor housing (12).

    PNG
    media_image1.png
    676
    531
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 03/17/22, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 in view of Kinoshita et al. (US 2015/0054365 Al) has been withdrawn and placed the invention in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834